Citation Nr: 0944404	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent from September 20, 2004, for Osgood-Schlatter's 
disease, right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for Osgood-Schlatter's disease, left knee, from 
September 20, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 
1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board Remanded the claims addressed in this decision in March 
2008.

In its March 2008 decision, the Board noted that the Veteran 
had disagreed with assignment of September 20, 2004, as the 
effective date for a separate, compensable evaluation for 
Osgood-Schlatter's disease, left knee, and the Board granted 
the claim for a 10 percent evaluation prior to September 20, 
2004.  By a rating decision issued in September 2009, an 
effective date of March 20, 2001, for the separate grant of 
service connection.  The Veteran has not disagreed with that 
effectuation of the Board's decision.  No issue regarding an 
effective date for the assignment of the separate evaluation 
for left knee disability is before the Board at this time.  


FINDING OF FACT

The Veteran has full range of extension and flexion beyond 
110 degrees in each knee, without inflammation or other signs 
of infection, and medical evidence establishes that current 
muscle atrophy in the lower extremities, incoordination, 
severe pain on motion, and the need to keep both knees flexed 
when walking are neurologic residuals attributable to a 
stroke for which service connection is not in effect, and are 
not attributable to a service-connected right or left knee 
disability.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent from September 20, 2004, for Osgood-Schlatter's 
disease, right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262 (2009).

2.  The criteria an increased initial evaluation in excess of 
10 percent from September 20, 2004, for Osgood-Schlatter's 
disease, left knee, under 38 C.F.R. § 
 4.71a, Diagnostic Code 5003, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends his service-connected knee disability is 
more severely disabling than the current 10 percent 
evaluation for each knee under DC 5003 reflects, even 
considering the separate, compensable, 10 percent evaluation 
also assigned for each knee on the basis of instability.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Duty to notify

By a letter issued in 2001, the RO notified the Veteran of 
the general criteria for an increased evaluation for his 
service-connected knee disability.  Following the Board's 
March 2008 Decision, which remanded the issues on appeal, the 
Veteran was sent a May 2008 letter which advised the Veteran 
of the specific criteria applicable to a higher evaluation 
for his right and left knee disabilities, and explained the 
general criteria for determining a disability rating and for 
determining the effective date of the award when an increased 
level of compensation is granted.  This letter complies with 
the VCAA requirements to notify the Veteran about his claims 
for increased evaluations.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1279 (Fed. Cir. 2009).  

Although this notice was provided to the Veteran after the 
initial denial of an evaluation in excess of 10 percent for 
knee disability in each knee evaluated under Diagnostic Code 
5003, the claims were thereafter readjudicated.  As to the 
left knee, this claim arises from the initial separate 
assignment of a rating for the left knee, as separate from 
the right knee, so the claim for an increased initial left 
knee evaluation essentially arises from the initial grant of 
service connection for that knee.  As that claim has been 
substantiated, no additional notice is required.

The Board finds that VA has fulfilled its VCAA notification 
duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded VA examinations of the 
severity of each disability addressed in this appeal.  The 
claim was remanded in 2008, and additional VA examinations 
were afforded.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  


Applicable law and regulations, claim for increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As noted above, the 
claim for the increased left knee evaluation is analyzed 
under Fenderson, and the right knee evaluation is analyzed 
under Hart.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 state that degenerative arthritis established by 
radiologic findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees in 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, also found at 38 C.F.R. § 4.71a, a 
noncompensable rating is assigned when flexion of the knee is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees; when 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DC 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under Diagnostic Codes 5257 and 5003 does not 
constitute pyramiding).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Adequate consideration of 
functional impairment, including impairment from painful 
motion, weakness, fatigability, and incoordination, is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  If a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of Sections 4.40, 4.45, and 
4.59.  See VAOPGCPREC 09-98.

During his February 2008 hearing before the Board, the 
Veteran testified that his right and left knee disabilities 
had become more severely disabling since September 2004.  In 
particular, the Veteran testified, his gait was uneven, he 
had a very bad limp, and the more he used his knees, the more 
they hurt.  The Veteran testified that, when he went 
shopping, he used an electric cart because he could not 
really walk far enough without severe pain to walk behind a 
regular shopping cart long enough to complete his shopping.  

The Veteran's clinical records disclose that, in September 
2004, the Veteran was observed to walk with difficulty and 
pain with the use of a cane.  He complained of cervical pain, 
back pain, pain radiating down the legs, and knee pain, right 
worse than left.  He also complained of numbness, hands and 
feet.  A history of cerebrovascular accident (CVA), left 
side, in 2000, with noted.  A diagnosis of neuropathy, among 
other disorders, was assigned.  A diagnosis of ischemic 
colitis was also assigned later that same month.  

Nerve conduction studies conducted in January 2005 disclosed 
some improvement in peripheral neuropathy.  The provider 
noted that it was doubtful that the improvement was due to 
resolving lumbar radiculopathy, give the results of the 
lumbar magnetic resonance imaging (MRI) examination results.  
Mach 2005 VA outpatient treatment notes reflect that the 
Veteran reported low back pain and leg pain.  The outpatient 
records from March 2005 through May 2005 reflect increased 
cardiology problems, including syncope.  In May 2005, 
inpatient ablation cardiac treatment was performed.

In September 2005, the Veteran complained that his legs were 
giving out on him.  He had sustained several falls.  There 
was no effusion noted in the knees.  There was pain in the 
left knee with straight leg raising at 60 degrees.  There was 
some laxity in each knee.  Diagnosis of cervical and lumbar 
degenerative disk disease and degenerative joint disease were 
noted.  In March 2006, the Veteran complained of knee pain 
and falls.  The Veteran reported pain of level 7 on a scale 
from 1 to 10 in the back, bilateral legs, and right hip.  
After evaluation, a course of lumbar epidural steroid 
injections was planned.  In a December 2006 opinion, a VA 
provider opined that the Veteran's right and left knee 
disabilities aggravated his back pain.

In September 2008, the Veteran reported excruciating pain in 
each knee.  He had pain on any movement.  He had a hinged 
knee brace for the right knee, but used it infrequently.  He 
was not wearing it at the time of the examination.  He had an 
elastic brace for the left knee, which he used infrequently.  
The Veteran was using a cane.  The examiner observed that the 
Veteran required the cane as a result of generalized 
incoordination and weakness.  He was able to walk, and kept 
his body flexed, including his knees and his upper 
extremities.  There was no effusion, redness, or swelling of 
either knee.  

Range of motion of the right knee was from 0 degrees of 
extension to 120 degrees of flexion.  Range of motion of the 
left knee was from 0 degrees of extension to 130 degrees of 
flexion.  The Veteran verbally reported severe pain during 
the entire range of motion of the right knee and of the left 
knee.  The examiner noted that the Veteran did not wince with 
motion of the right knee or the left knee.  His facial 
expression was bland, and did not disclose pain.  There was 
crepitation in the right knee.  A bone scan disclosed no 
uptake in the left knee or left knee region.  There was some 
uptake below the right knee.  The examiner interpreted these 
findings as showing no significant disease in either knee.  

Under DC 5003, a 10 percent evaluation is the maximum 
scheduler evaluation which may be assigned for each knee, 
unless there is involvement of another joint.  The facts do 
not disclose any finding which would warrant an evaluation in 
excess of 10 percent under DC 5003.  Therefore, the Board 
must consider whether an evaluation in excess of 10 percent 
is warranted under any other Diagnostic Code or with 
application of any regulation governing functional loss.  

As noted above, a Veteran who has degenerative joint disease 
and instability may be awarded a separate evaluation for 
instability.  In this case, the Veteran has already been 
awarded a 10 percent evaluation under 38 C.F.R. § 4.71a, DC 
5257, for instability of the left knee, and a 10 percent 
evaluation for instability of the right knee.  The Veteran's 
evaluations for instability are not on appeal, and the 
evaluations assigned under DC 5257 are not before the Board 
for appellate review. 

The Board has considered whether an evaluation in excess of 
10 percent or an additional separate evaluation may be 
assigned under DC 5260 or 5261 for loss of extension or 
limitation of flexion.  However, the facts establish that the 
Veteran has retained motion to 0 degrees of extension and to 
more than 120 degrees of flexion.  Therefore, the Veteran 
does not have a compensable limitation of flexion or a 
compensable limitation of extension.  DCs 5260, 5261.  

The Veteran contends that his functional loss, especially 
pain with use of the knees, warrants a higher disability 
evaluation for each knee, since he has pain with the entire 
range of motion.  The Veteran is competent to report his 
symptoms, since a Veteran is competent to testify as to a 
condition within his knowledge and personal observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

The Veteran is competent to describe his symptoms, but he is 
not competent to provide a medical opinion as to the 
causation of those symptoms.  In this case, the examiner 
explained that the type of pain the Veteran reported, that 
is, pain with joint use and throughout the entire range of 
motion, is typically associated either with infection or with 
neuropathy.  The examiner explained that, since the bone scan 
of each knee disclosed that uptake was not increased above 
normal in the knees, and the VA examination ruled out 
infection, only neuropathy was left as the cause of the 
Veteran's pain.  The neuropathy was the result of the 
Veteran's cerebrovascular accident rather than Osgood-
Schlatter's disease of the knee joints.  

The evidence establishes that the symptoms of functional 
loss, primarily, pain with use of the knees, limiting the 
Veteran's ability to walk, are not medically attributable to 
the Veteran's service-connected right and left knee 
disability.  Rather, the evidence establishes that the 
Veteran has pain and incoordination of the lower extremities 
as a result of a CVA and peripheral neuropathy.  Thus, the 
Veteran's complaints of weakness, incoordination, and pain, 
including on motion and use, cannot serve as a factual basis 
for an increased evaluation in excess of 10 percent for knee 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Similarly, 
the Veteran's symptoms cannot serve as a factual basis for 
consideration of an extraschedular evaluation.  See 38 C.F.R. 
§ 3.321(b).  

The evidence of record supports the Veteran's February 2008 
testimony that his physical condition, including weakness, 
incoordination, and pain increased in severity beginning in 
September 2004.  However, the evidence reflects that the 
Veteran's providers treated him for lumbar pain, CVA 
residuals, and other disorders, rather than for the service-
connected knee disabilities, in response to the increased 
symptomatology.  In particular, the treating providers noted 
that the Veteran had lower extremity pain with straight leg 
raising, a finding which is consistent with a diagnosis of 
lumbar spine disease, but the providers did not comment on 
the Veteran's range of motion of the knees.  The providers 
conducted nerve conduction examinations, but did not conduct 
radiologic examination of the Veteran's knee or discuss use 
of assistive devices for either knee, such as use of knee 
braces, during the period beginning in September 2004.  This 
evidence is consistent with the 2008 conclusion that the 
Veteran's increased symptoms were not linked to his service-
connected disability.  The opinion is particularly persuasive 
since it is supported by other evidence of record.  

The examiner discussed each of the functional loss symptoms 
described by the Veteran at his hearing before the Board.  
The examiner discussed findings of physical examination and 
diagnostic examination and provided the rationale for his 
conclusion.  The examination and report are adequate for this 
adjudication.  

The preponderance of the evidence is against each claim on 
appeal, and there is no doubt which may be resolved in the 
Veteran's favor.  The claim for an increased evaluation for 
right knee disability and for an increased initial evaluation 
for left knee disability must be denied.  


ORDER

The appeal for an increased evaluation in excess of 10 
percent from September 20, 2004, for Osgood-Schlatter's 
disease, right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, is denied.

The appeal for an increased initial evaluation in excess of 
10 percent for Osgood-Schlatter's disease, left knee, from 
September 20, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


